DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-22 directed to an invention non-elected without traverse.  Accordingly, claims 1-22 have been cancelled.

Allowable Subject Matter
Claims 23-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Zhao (CN101655085A) in view of Hollenbeck (US 2014/0265984) and Wang (US 2005/0115255).
The closest prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
A method for initializing operation of a refrigerant compressor unit, which initialized refrigerant compressor unit shall include a refrigerant compressor, an electrical drive motor for the refrigerant compressor and a compressor controller that determines the voltage and speed of the drive motor on the basis of sets of configuration parameters loaded into this compressor controller and controls the drive motor accordingly, said method by use of an initializing system 
Thus, the modification would not be obvious, and the independent claim would not be obvious to modify the proior art structures to have the claimed invention without improper hindsight of independent claim 23, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763